On Petition for Rehearing.
Hans v. Briesen, of New York City (William A. Redding, of New York City, of counsel), for petitioner.
I,. E. Varney, of New York City, amicus curiae.
PER CURIAM.
We are asked to certify the question involved in this case to the Supreme Court on the ground of its supreme importance in view of the many businesses with their accompanying trademarks of German citizens, bought during the European War by citizens of this country from the Custodian of Alien Property.
It is not doubted that an American citizen may buy the business of a foreigner in the United States, with its accompanying trade-marks, and, having done so, may subsequently change the character and quality of the goods at pleasure. But that is not this case. The owner of the trade-mark cannot change them and still assert that they are the actual goods manufactured by the foreigner and imported by him. Such a misrepresentation would deprive him of the protection of the law.
The precise question decided by us has been misapprehended. The trade-marks and labels complained of are those of the French house, and the plaintiff asserts that it is selling under them face powder manufactured by the French house in France and imported by it in bulk and repacked here. It treats this repacking as a very material consideration. The defendant says that this is precisely the product made by the French house in France and imported by her in the boxes of the French house with the same trade-marks and labels, which she is selling here.
If in the case of Menendez v. Holt, Holt had asserted that he was selling the flour under the trade-mark Favorita which had been made by a miller under that trade-mark, -the case would be more like the one under consideration.
It is sought to distinguish the three cases decided in this circuit, which we have followed, upon what we think a misapprehension of their facts.
It is said that in the Apollinaris Case that company was the mere agent of Saxlehner. This is not so. The company bought the genuine spring water from Saxlehner, imported it into the United States, and sold it here as the water of that spring. All that it owed Saxlehner was the price it agreed to pay; there was no relation whatever of agency. Judge Lacombe, in Saxlehner v. Eisner & Mendelson Co., 91 Fed. 538, 33 C. C. A. 291, and Mr. Justice Brown in Saxlehner v. Eisner & Mendelson Co., 179 U. S. 19, 21 Sup. Ct. 7, 45 L. Ed. 60, both said that the company was not Saxlehner’s agent.
*545In the Le Page Case it is said that the plaintiff owner of the trademark sold the Le Page glue to the defendant. This is not so. The plaintiff refused to sell to the defendant, who thereupon bought the glue from third parties in hulk and rebottled it.
So in the Gretsch Case it is said that Schoening was merely the exclusive agent of Mueller for the sale of his violin strings called “Eternelie,” in the, United States. The District Judge found that there was an exclusive agency, though the evidence on the subject was very meager, and we, assuming that to be true and also that Schoening had a valid trade-mark, held nevertheless that Gretsch could lawfully import Mueller strings from Germany and sell them here.
The petition is denied.